Citation Nr: 1623304	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  15-09 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for a right shoulder disability.

2.  Whether new and material evidence has been received to reopen a service connection claim for a bilateral knee disability.

3.  Entitlement to service connection claim for a left shoulder disability.

4.  Entitlement to service connection for a spine disability.

5.  Entitlement to service connection for a bilateral leg disability.

6.  Entitlement to service connection for a bilateral hip disability.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for depression.  

9.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from January 1976 to January 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March and October 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. 

The March 2014 rating decision determined that new and material evidence had not been received to reopen the service connection claims for right shoulder and bilateral knee disabilities, and denied service connection claims for left shoulder, spine, bilateral leg, and bilateral hip disabilities.

The October 2014 rating decision determined that new and material evidence had not been received to reopen the service connection claims for right shoulder, bilateral knee, and left shoulder disabilities; and denied the service connection claims for hypertension and headaches, as relevant.  Although the RO characterized the issue relevant to the left shoulder as whether new and material evidence had been received to reopen the claim, the issue appropriately before the Board is one of direct service connection because new and material evidence (i.e., VA medical records) was then received within one year of the March 2014 rating decision.  See 38 C.F.R. § 3.156(b).  This evidence is considered new and material because it relates to unestablished facts necessary to substantiate the claim and was filed in connection with the Veteran's May 2013 service connection claim for left shoulder disability.

In October 2015, the Veteran submitted additional evidence along with a waiver of initial RO consideration.

In this decision, the Board reopens the service connection claims for right shoulder and bilateral knee disabilities, and ultimately grants the bilateral knee claim.  

The reopened right shoulder claim, as well as the left shoulder claim, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed October 2007 rating decision, the RO denied the Veteran's original service connection claims for right shoulder disability, bilateral knee disability, and PTSD.  

2.  The evidence added to the claims file since the last final rating decision raises a reasonable possibility of substantiating the service connection claims for right shoulder disability, bilateral knee disability, and PTSD.  

3.  The Veteran is currently diagnosed with osteoarthritis in the right and left knees.  He had chronic symptoms of arthritis in both knees during service and has had subsequent manifestations of arthritis since service.  

4.  A lumbar spine disability, to include degenerative arthritis, is first demonstrated decades after service and is not etiologically related to any incident in service.  
5.  A cervical spine disability is not currently shown.

6.  A bilateral leg disability, diagnosed as peripheral or diabetic neuropathy in the lower extremities, is first demonstrated decades after service and is not etiologically related to any service incident.  Service connection for diabetes mellitus is not currently in effect.

7.  A bilateral hip disability has not been shown since the beginning of the claim and during the pendency of the appeal.

8.  Hypertension is first demonstrated decades after service and is not etiologically related to any incident in service.  

9.  Probative medical evidence relates the Veteran's currently diagnosed depressive disorder to his active service.  

10.  Probative medical evidence relates the Veteran's currently diagnosed tension headaches to his depressive disorder. 


CONCLUSIONS OF LAW

1.  The October 2007 rating decision denying service connection for right shoulder disability, bilateral knee disability, and PTSD is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 20.1103 (2015).

2.  Evidence received since the October 2007 rating decision is new and material and the claims of entitlement to service connection for right shoulder disability, bilateral knee disability, and PTSD are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a)(2015).

3.  The criteria to establish service connection for right knee osteoarthritis are met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.303(b) (2015).

4.  The criteria to establish service connection for left knee osteoarthritis are met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303(b) (2015).

5.  The criteria to establish service connection for a disability of the cervical and lumbar spine are not met.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

6.  The criteria to establish service connection for bilateral leg peripheral neuropathy are not met.  38 U.S.C.A. §§  1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

7.  The criteria to establish service connection for bilateral hip disability are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

8.  The criteria to establish service connection for hypertension are not met.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

9.  The criteria to establish service connection for depressive disorder are met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §  3.303 (2015).

10.  The criteria to establish service connection for tension headaches are met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.   Preliminary Matters

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A.");regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit  (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d) (West 2014); see also 38 C.F.R. § 19.7 (2015) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

II.  VA's Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In this case, without deciding whether the notice and development requirements of VCAA have been satisfied with respect to the new and material evidence claims on appeal, the Board concludes that there is no prejudice in the Board adjudicating whether the claims warrant reopening because the Board is taking action favorable to the Veteran by reopening his right shoulder, bilateral knee, and psychiatric/PTSD claims.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Nonetheless, the Board ultimately grants service connection for right and left knee disabilities, as well as depressive disorder.  Service connection is also in order for headaches.  These awards represent a complete grant of the benefits sought with respect to the Veteran's bilateral knee, headache, and psychiatric claims.  

With regard to the service connection claims for spine, bilateral leg, and bilateral hip disabilities, the RO provided a notice letter to the Veteran in January 2014 which apprised him of the type of evidence and information needed to substantiate his claims and of his and VA's respective responsibilities in obtaining this supporting evidence.  The RO also advised him as to how disability ratings and effective dates are assigned.  The duty to assist has also been met and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

With regard to the hypertension claim on appeal, the Veteran filed his claim as a fully developed claim (FDC) in May 2014 on VA Form 21-526EZ.  The FDC process is voluntary, and under this framework a claim is submitted in a fully developed status, limiting the need for further development of the claim by the VA. When filing an FDC, a veteran submits all evidence relevant and pertinent to the claim other than service treatment records and treatment records from VA medical centers, which will be obtained by the VA.  Under certain circumstances, additional development may still be required prior to the adjudication of the claim, such as obtaining additional records and providing a VA medical examination to the veteran.  See VA Form 21-526EZ.  The notice that accompanies the FDC form informs the veteran what evidence is required to substantiate a claim for service connection, the veteran's and VA's respective duties for obtaining evidence, and information on how VA assigns disability ratings in the event that service connection is established.  The Veteran's signature on the VA Form 21-526EZ submitted in May 2014 indicates that he has received all essential notice required by the VCAA.

VA's duty to assist has also been satisfied.  The record contains the Veteran's service treatment records (STRs), service personnel records, and post-service treatment records, to include those from the Social Security Administration (SSA).

The Veteran has not been afforded VA medical examinations in conjunction with his service connection claims for bilateral leg, spine, bilateral hip, and hypertension, claims, and upon review of the record, the Board has determined that examinations for those claims are not warranted.  See McClendon v. Nicholson, 20 Vet App. 79, 81 (2006) (a VA examination or opinion is necessary where there other criteria are met and there is "insufficient competent medical" evidence for VA to decide the claim).  

First, as to the bilateral hip claim, a VA medical examination is not warranted because, as will be discussed further below, there is no competent evidence showing he has been diagnosed with a bilateral hip disability since the beginning of the claim.  Second, as to the claims for bilateral leg (excluding the knees) disability, spine disability, and hypertension, the weight of the evidence is against finding any injuries, diseases, or events in service that could serve as a basis for service connection for these claimed disabilities; thus, there is no duty to provide a VA medical examination.  Indeed, the determinative questions for the bilateral leg, spine, and hypertension claims are whether the Veteran incurred the claimed disabilities during service, or had in-service relevant complaints or treatment - these questions are factual in nature and not within the scope of a medical examination.  Absent evidence that is at least suggestive of an in-service event, injury, or disease to which a competent medical opinion could relate the bilateral leg, spine, and hypertension disabilities, there is no reasonable possibility that a VA examination or opinion could aid in substantiating those claims without being speculative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual premise is not probative).   

The Board therefore concludes that no medical opinion would help substantiate the service connection claims for bilateral hip disability, bilateral leg, spine, and hypertension; any such development is therefore not necessary.  See 38 U.S.C.A. § 5103A(a)(2)  (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d)  (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").  The Board finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims being decided herein.  

III.  Petitions to Reopen Previously Denied Service Connection Claims

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. §7105; 38 C.F.R. §§ 3.160, 20.201, 20.302 (2015).

To reopen a claim, new and material evidence must be presented or secured.  38 U.S.C.A. § 5108 (West 2014).   "The Board does not have jurisdiction to consider [the previously adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  The Board is neither required nor permitted to analyze the merits of a previously-disallowed claim if new and material evidence is not presented or secured.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When determining whether a claim should be reopened, the credibility of the newly- submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992). 

"New" evidence is defined as existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a)(2015).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Here, in an October 2007 rating decision, the RO in St. Louis, Missouri denied the Veteran's original service connection claims for right shoulder disability, bilateral knee disability, and PTSD.  At that time, the record included the Veteran's STRs, service personnel records, and a VA printout of the Veteran's "Problem List."  Although the RO recognized the Veteran's right shoulder complaints during service, it denied the claim on the bases of no evidence of a current right shoulder disability and no evidence of a nexus between any current right shoulder disability and service.  

Similarly, although the Veteran had knee complaints during service, the record did not contain any evidence of a current bilateral knee disability and no evidence of a nexus between any current knee disability and service; as such, the RO denied the claim.  The RO denied the PTSD claim in the October 2007 rating decision because a diagnosis was not shown in the record.  (The Board notes that his current claim for service connection for depression is deemed to encompass all psychiatric diagnoses.  Clemons v. Shinseki, 23 Vet. App. 1 (2009)).

The Veteran did not appeal the October 2007 rating decision and it therefore became final.  

In May 2013, the Veteran sought to reopen the previously denied service connection claims for right shoulder and bilateral knee disabilities.  As indicated, in May 2014, he filed a FDC for depression, as relevant here.  

On review, the Board finds that the new and material evidence has been received since the adjudication of the October 2007 final rating decision.  Notably, VA medical treatment notes since received show complaints and diagnoses of right shoulder and bilateral knee disabilities.  See e.g.,  May 2007 VA assessment of bilateral shoulder pain related to osteoarthritis versus bursitis; May 2007 VA x-rays showing right knee mild tricompartmental osteoarthritis; and April 2008 VA MRI showing moderate lateral patellofemoral osteoarthritis, left knee.  More recent written argument also suggests a nexus between the bilateral knee disability and service.  

Moreover, medical evidence added to the claims file since October 2007 includes the Veteran's lay evidence of relating his psychiatric problems to his military service, as well medical evidence diagnosing a current psychiatric disability.  See e.g., August 2007 VA Guam Clinic Mental Health Notes; December 2011 VA Behavioral Health Outpatient Notes and addendum; January 2012 VA Behavioral Health Outpatient Notes; September 2015 Mental Health Disability Benefits Questionnaire (DBQ) completed by a private psychologist.
  
Although some of the above-noted evidence (May 2007 records) is dated prior to the October 2007 rating decision, the record shows that VA actually received this evidence subsequent to the adjudication of the October 2007 rating decision.  In other words, the RO had not yet considered the noted evidence.  Accordingly, all of the above-noted evidence is considered new.  Additionally, this new evidence is material to the right shoulder, bilateral knee, and psychiatric/PTSD claims in that it relates to the unestablished elements of the claims and raises a reasonable possibility of substantiating them.  The criteria to reopen the claims are met and the petitions to reopen are therefore granted. 

IV.  Pertinent Laws and Regulations Governing Service Connection Claims

In this decision, the Board adjudicates the service connection claims for a bilateral knee disability, spine disability, bilateral leg disability, bilateral hip disability, hypertension, psychiatric disability, and a headache disability.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed disorder on a direct basis, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran's current diagnoses include osteoarthritis of both knees, arthritis of the lumbar spine, peripheral neuropathy, and hypertension.  These claimed disabilities are considered a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

In addition, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, peripheral neuropathy, and hypertension, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Direct service connection for disability resulting from a claimant's own drug or alcohol abuse is precluded for all VA benefit claims filed after October 31, 1990. See VAOPGCPREC 7-99; VAOPGCPREC 2-98.  Compensation cannot be awarded pursuant to 38 U.S.C.A. §§ 1110, 1131 and 38 U.S.C.A. § 105(a) either for primary alcohol abuse disabilities or for secondary disabilities that result from primary alcohol abuse.  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). 

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046   (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072   (Fed. Cir. 2001), the Federal Circuit recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).   As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

A.  Service Connection Claim for Bilateral Knee Disability

As reflected above, the Board reopened the bilateral knee claim. The Board will now proceed to a decision on the merits and finds no prejudice to the Veteran in doing so as his bilateral knee claim is being granted in full.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Veteran asserts that his current bilateral knee disability began during active service.  He, as a layperson, is competent to report having experienced knee pain during service and ever since, as pain is capable of lay observation.  

In written argument received in October 2015, the Veteran's attorney indicated that Dr. H.S., a private physician, related the Veteran's current bilateral knee disability to his military service.  However, the Board is unable to locate a medical opinion to that effect in the claims file.  In any event, the Board is granting service connection for bilateral knee disability by application of the presumptive service connection provisions at 38 C.F.R. § 3.303(b), thereby rendering moot all other theories of service connection.
  
The Veteran's STRs demonstrate evidence of chronic symptoms of a bilateral knee disability during service.  In October 1976, the Veteran presented to the clinic with complaints of bilateral knee pain for the past six months.  It was noted that he had had had no past history of a knee injury; no abnormalities were seen on examination.  The impression was knee cramps of unknown etiology.  He was then referred for further evaluation which revealed crepitance in the knees upon movement.  He was assessed with bilateral knee traumatic arthritis.  In January 1977, he again sought medical care for bilateral knee pain; he reported knee swelling and stiffness upon prolonged sitting.  The impression of traumatic knee arthritis was continued and further treatment, to include medication, exercise, and ace bandaging, was indicated.  On his Report of Medical Examination which was completed upon separation from service in January 1977, the Veteran's bilateral knee pain complaints were noted.
 
In addition to the in-service diagnoses of bilateral knee arthritis, there is evidence of subsequent manifestations of the same chronic disease.  Post-service VA Physician Notes dated in July 2002 reflect left knee morning stiffness accompanied with a notation that the stiffness may be early DJD.  X-rays of the right knee taken at VA in May 2007 show evidence of mild tricompartmental osteoarthritis.  An MRI of the left knee taken at VA in April 2008 shows evidence of moderate lateral patellofemoral osteoarthritis and mild femorotibial osteoarthritis.  Meniscal tears and a small baker's cyst were also seen.  

The Board finds that the Veteran's assertions of chronic knee symptoms in service are credible as they are consistent with the contemporaneous service treatment records.  See 38 C.F.R. § 3.303(a); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment).

Accordingly, in light of the Veteran's chronic in-service bilateral knee arthritis symptoms (with no evidence that a knee disability pre-existed service), and his current manifestations of bilateral knee arthritis as shown by x-rays, presumptive service connection for bilateral knee arthritis is warranted under 38 C.F.R.  § 3.303(b).  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

B.  Service Connection Claim for Bilateral Leg Disability

For the reasons expressed below, the Board finds that service connection for a bilateral leg disability (excluding both knees) is not warranted.

The Veteran's medical evidence confirms a current diagnosis of peripheral (diabetic) neuropathy of the right and left legs.  See VA outpatient treatment notes; September 2014 SSA Disability Determination and Transmittal.  He therefore, he meets the threshold element of a current disability.  

However, his STRS show no complaints, treatment, or diagnosis of peripheral neuropathy of the lower extremities or any indicative symptoms.  Moreover, on his January 1977 Report of Medical Examination conducted upon service separation, clinical evaluation of the lower extremities was normal and no diagnosis of peripheral neuropathy is shown.

There is also no competent evidence of record establishing a relationship between the Veteran's bilateral leg peripheral neuropathy and his period of active service.  He, as a layperson, is competent to report his observable symptoms such as leg pain or numbness.  However, the question of whether his current peripheral neuropathy is related to his military service is a complex medical question, not capable of lay observation.  Because the evidence does not indicate that the Veteran has the appropriate medical training, experience, or expertise, he is not competent to comment on the etiology of his current bilateral leg peripheral neuropathy, to include relating it to his military service.  

Service connection for peripheral neuropathy of the lower extremities based on continuity of symptomatology is also not warranted.  As noted, his STRs do not reflect any complaints suggestive of bilateral leg peripheral neuropathy or any diagnoses of peripheral neuropathy.  The first indication in the record of peripheral neuropathy is not shown until May 2007, approximately 30 years after service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor that tends to weigh against a claim for service connection).  Thus, the evidence weighs against a finding of continuity of bilateral leg symptomatology since service.  Service connection based on continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) is therefore not warranted.

Moreover, because there are no symptoms of peripheral neuropathy in the legs or diagnoses of peripheral neuropathy of any severity within the first post service year, service connection for bilateral leg peripheral neuropathy may not be presumed as having been incurred in service pursuant to 38 C.F.R. §§ 3.307, 3.309(a). 

As the Veteran has not presented competent evidence showing that his bilateral leg peripheral neuropathy is related to his active service, the claim must be denied.  See 38 U.S.C. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009) (holding that it is the claimant's general evidentiary burden to establish all elements of the claim). 

The Board also points out that the Veteran's medical evidence interchangeably refers to the Veteran's peripheral neuropathy in the legs as diabetic neuropathy.  Because he is not service connected for diabetes mellitus, service connection for bilateral leg diabetic neuropathy on a secondary basis may not be established.  38 C.F.R. § 3.310 (2015).

As the preponderance of the evidence is against the Veteran's claim, and the benefit-of-the doubt standard of proof does not apply, service connection for bilateral leg peripheral neuropathy is denied.




C.  Service Connection Claim for Spine Disability

The Veteran also seeks service connection for a spine disability.  However, for the reasons expressed below, the Board finds that service connection is not warranted.

The record first shows x-ray evidence of mild degenerative arthritis or spondylosis in the lumbar spine on a CT scan of the abdomen and pelvis taken in August 2009.  

However, the Veteran's STRs show no spine complaints, treatment, or diagnoses or indicative symptoms.  On his January 1977 Report of Medical Examination conducted upon service separation, clinical evaluation of his spine was normal and no diagnosis of any spine disability is shown.

Moreover, the evidence does not demonstrate that arthritis of the lumbar spine manifested to a compensable degree within one year of service separation.  There are no symptoms of arthritis in the lumbar spine during the first post-service year, and no diagnosis or findings of arthritis in the lumbar spine of any severity during the one year post-service presumptive period.  Therefore, service connection for arthritis may not be presumed as having been incurred in service pursuant to 38 C.F.R. §§ 3.307, 3.309(a). 

In fact, the first indication in the record of lumbar spine complaints appears to be in 2008, which is more than three decades after service separation.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor that tends to weigh against a claim for service connection).  Thus, the evidence also weighs against a finding of continuity of symptomatology since service.  Service connection based on continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) is therefore not warranted.

There is also no probative evidence of record establishing a relationship between the Veteran's period of active service and his lumbar spine disability.  While the Veteran is competent to report pain in his back, the question of whether his current lumbar spine disability is related to his service is also a complex medical question, not capable of lay observation.  Because the evidence does not indicate that he has the appropriate medical training, experience, or expertise, he is not competent to comment on the etiology of his current lumbar spine disability.  

As the Veteran has not presented competent evidence showing that his lumbar spine disability is related to service, the claim must be denied.  See 38 U.S.C. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009) (holding that it is the claimant's general evidentiary burden to establish all elements of the claim). 

The preponderance of the evidence is against the Veteran's claim, and the benefit-of-the doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b) (2015). Service connection for a lumbar spine disability will therefore be denied.

The Board also notes that, although the Veteran also claims having "neck problems," there is no competent evidence showing a current diagnosis of a cervical spine disability.  Absent a current diagnosis, service connection for a cervical spine disability must be denied.  

D.  Service Connection Claim for Bilateral Hip Disability

The Veteran seeks service connection for a bilateral hip disability.  However, for the reasons expressed below, the Board finds that service connection is not warranted.

Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability.  In the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992)(citation omitted).  The requirement of a "current disability" is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal; service connection may be awarded even though the disability resolves prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The standard is whether a disability existed at the time the claim was filed.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

Notably, in this case, the competent evidence does not show that the Veteran has been diagnosed with a bilateral hip disability since the filing of the claim and throughout the appeal period.  

While the Veteran is competent to report hip pain, he is not competent to diagnose a hip disability as such determination is beyond the capability of lay diagnosis.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (finding that certain disabilities are not conditions capable of lay diagnoses).  Thus, any lay assertions as to current disability are not competent and thus therefore of no probative value.

Moreover, to the extent that he seeks service connection specifically for pain in the hip, such symptom does not constitute evidence of a current disability because pain standing alone, without a diagnosis, is not a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.").  

Lastly, the Board observes that the 2006 VA medical evidence documenting the Veteran's complaint of hip pain reflects that such symptom was possibly related to his diabetic neuropathy, a disability which the Board has determined is not related to service.  

As the Veteran has not presented competent evidence showing that he has a current bilateral hip disability, the threshold element has not been satisfied and the claim must be denied.  See 38 U.S.C. § 5107(a)  ("[A] claimant has the responsibility to present and support a claim for benefits."); Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009) (holding that it is the claimant's general evidentiary burden to establish all elements of the claim).  




E.  Hypertension Claim

The Veteran also seeks service connection for hypertension. 

Hypertension refers to persistently high arterial blood pressure.  For VA rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm, or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2015).  This provision also states that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Id. 

In this case, the Veteran's medical evidence confirms a current diagnosis of hypertension.  See Veteran's current VA treatment notes.

However, the Board finds that no vascular injury, disease, or chronic symptoms of hypertension occurred during service or were manifested during service.  The Veteran's STRs show no symptoms, treatment, or diagnoses referable to hypertension.  During his January 1977 Medical Examination conducted upon service separation, his blood pressure reading was 108/62; there was no diagnosis of hypertension.  Thus, the Board finds that the most probative evidence of record weighs against the existence of any hypertensive disease or injury in service.

The first indication of hypertension is not shown until he was started on Lisinopril (medication used to treat hypertension) in August 2005, which is approximately 28 years after his service separation.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a lengthy period without complaint or treatment is evidence that there has not been a continuity of symptomatology, and can weigh against the claim).  Accordingly, symptoms of hypertension were not continuous since service, the Veteran's hypertension did not manifest to a compensable degree during the first post-service year, and the evidence does not otherwise show manifestations of hypertension to a degree of ten percent within one year of service separation.  Accordingly, there is no basis for presumptive service connection.  38 C.F.R. §§ 3.307, 3.309.

Additionally, there is no competent evidence of a nexus between the current hypertension and service.  The Veteran has not presented a medical opinion relating his hypertension to his period of service.  

The only evidence of record supporting the Veteran's contentions that his hypertension is etiologically related to his active service is his lay evidence.  His lay statements and testimony on the issue of etiology of his current hypertension to service is not competent because the question of etiology is a complex medical question and as a layperson he is not competent to provide an opinion relating it to service.  Such a diagnosis requires clinical blood pressure readings which are neither found within the record during or immediately following his service period.  Additionally, an opinion of etiology would require knowledge of the complexities of the cardiovascular-renal system, the various causes of unobservable hypertension, and would involve objective clinical testing and expertise that the Veteran is not competent to perform.  However, as noted above, there is no inservice injury therefore any medical opinion sought by VA would be speculative.  The Veteran's statements attributing current hypertension to service are further outweighed by the lay and medical evidence of record showing no hypertension symptoms, diagnosis, or treatment for decades since service separation.

For these reasons, the Board finds that the weight of the lay and medical evidence shows that the hypertension disability was not incurred in service, and is not otherwise related to service.  As the Veteran has not presented competent evidence showing that his hypertension is related to service, the claim must be denied.  See 38 U.S.C. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009) (holding that it is the claimant's general evidentiary burden to establish all elements of the claim). 

The preponderance of the evidence is against the Veteran's claim, and the benefit-of-the doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b) (2015). Service connection for hypertension is denied.

F.  Depression Claim

The Veteran asserts that he has a psychiatric disability that is related to his active service.  

There is competent evidence showing that he is currently diagnosed with a depressive disorder, as shown on a September 2015 DBQ completed by H.H.G., PhD, HSPP (Health Service Provider of Psychology). 

The Veteran's STRs however show no evidence of any psychiatric complaints, treatment, and/or diagnoses during service.  His Report of Medical Examination shows a normal psychiatric examination upon separation from service in January 1977.  

Nonetheless, the Board recognizes the Veteran's continued complaints of feeling depressed about his military service.  He stated that he was treated unfairly and received a "bad reenlistment code."  See e.g., August 2007 VA Guam Clinic Mental Health Notes; December 2011 VA Behavioral Health Outpatient Notes and addendum; September 2015 Mental Health DBQ.  He describes occupational and social impairment ever since service.    

The Veteran's service personnel records reflect that he received multiple non judicial disciplinary actions which led to no positive results.  According to a January 1977 Administrative Remarks report the Veteran scored poorly in terms of professional performance, military appearance, and adaptability to military life.  As a result, he was not recommended for advancement or reenlistment.
In support of his claim, he submitted 2015 statements authored by his siblings.  They stated that the Veteran had had an upbeat demeanor prior to service entry, but upon his return from service, they witnessed him displaying a "bad mood" or a depressed mood.  The Veteran's siblings are competent to report what they observed and the Board has no reason to doubt the credibility of their statements.

The record also contains a September 2015 Mental Health DBQ and an accompanying assessment report, both completed by H.H.G., PhD, HSPP.  After interviewing the Veteran and reviewing his claims file, Dr. H.H.G. opined that the Veteran suffers from unspecified depressive disorder that more likely than not began in military service and has continued to the present.  In support of the opinion, the psychologist also referenced various medical treatise articles which discuss mental health symptoms among military service men and women.  Also submitted is a Residual Functional Capacity Evaluation on which the private psychologist indicated that the Veteran's depressive disorder affects his ability to work.  

The Board finds the private psychologist's September 2015 medical opinion to be highly probative.  The opinion was rendered after interviewing the Veteran and reviewing his claims file, and cites to particular supportive evidence.  There is no contrary medical opinion of record.

In light of the competent evidence of current a depressive disorder and the probative medical opinion relating such disability to service, the Board finds that the criteria to establish service connection for a depressive disorder are met under 38 C.F.R.  § 3.303.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The claim is therefore granted.

The Board also notes that to the extent that post-service records show the Veteran has been diagnosed with a personality disorder, service connection for such a condition is legally precluded.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Personality disorders are not considered "diseases or injuries" within the meaning of applicable legislation and, hence, do not constitute disabilities for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2015).  

The Veteran's VA medical evidence shows a current assessment of an adjustment disorder with mixed emotions without clear rationale.  After a close review of the evidence however, particularly to include the 2015 private psychologist opinion, the Veteran's depressive disorder appears to his primary psychiatric disorder.  Accordingly, the Board finds that the Veteran's current psychiatric symptoms shall be attributed to his now service-connected depressive disorder, for rating purposes.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (the benefit of the doubt applies to determinations of whether a symptom should be attributed to a service-connected condition).

G.  Headache Claim

Competent medical evidence shows that the Veteran is currently diagnosed with tension headaches, as reflected on an October 2015 DBQ completed by H.S., M.D., a private physician.  

The Veteran does not assert, and the evidence does not show, that he had any headache complaints, treatment, and/or diagnoses during service.  Rather, he asserts that his headaches are related to his depression which, as decided above, is now service connected.  

On review of both lay and medical evidence, the Board finds that service connection for depressive disorder is warranted.  Indeed, as a layperson, the Veteran is competent to report to Dr. H.S. that he feels pain in his head when he becomes depressed.  Moreover, in an October 2015 Headaches DBQ, a private physician, Dr. H.S. determined that it is as likely as not that the Veteran's headaches are caused by his depression.  The physician explained that patients with mental health conditions are more likely to develop depressive symptoms.  The physician also noted that the Veteran in this case told him that he notices he gets headaches when his depression really bothers him and that the headaches cause his depression.  Accompanying the Headaches DBQ is a Residual Functional Capacity Evaluation report on which Dr. H.S. indicated that the Veteran's tension headaches affect his ability to work.  

The Board finds Dr. H.S.'s October 2015 medical opinion to be highly probative.  The opinion was rendered after interviewing the Veteran and reviewing his claims file, and it cites to particular supportive evidence.  There is no contrary medical opinion of record

In light of the competent evidence of current tension headaches and the probative medical opinion relating such disability to the Veteran's now service connected depressive disorder, the Board finds that the criteria to establish service connection for tension headaches are met under 38 C.F.R.  § 3.310.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The claim is therefore granted.

ORDER

New and material evidence having been received, the petition to reopen the service connection claim for a right shoulder disability is granted; to this extent only, the appeal is granted.

New and material evidence having been received, the petition to reopen the service connection claim for a bilateral knee disability is granted.

Service connection for right knee osteoarthritis is granted.

Service connection for left knee osteoarthritis is granted.

Service connection for a lumbar and cervical spine disability is denied. 

Service connection for bilateral leg peripheral neuropathy is denied.

Service connection for a bilateral hip disability is denied.

Service connection for hypertension is denied.

Service connection for depressive disorder is granted.

Service connection for tension headaches is granted. 


	(CONTINUED ON NEXT PAGE)
REMAND

Prior to analyzing the merits of the right and left shoulder claims on appeal, further development is necessary.  In this regard, a VA examination is necessary to determine the etiology of right and left shoulder disabilities, as there is evidence of current disability and in-service treatment for shoulder complaints.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After obtaining and associating any outstanding evidence to the claims file, provide the Veteran with a VA examination to determine the nature and etiology of any currently diagnosed bilateral shoulder disability.  The claims file, and a copy of this remand, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

Although a complete review of the record is imperative, attention is called to the following:

* A September 1976 STR showing right shoulder pain and assessment of possible muscle strain with tendonitis.

*STR noting in-service physical therapy for left shoulder.  See STR Consultation Sheet dated "9/10."

* January 2006 VA Medical Progress Notes reflecting left shoulder pain possibly due to diabetic neuropathy.

*May 2007 VA primary care notes showing osteoarthritis versus bursitis of the shoulders and accompanying x-rays.

*Any lay reports of continuing right and left shoulder symptoms since service discharge.

AFTER reviewing the claims file, conducting physical examination, and obtaining any necessary studies, the examiner is asked to respond to the following:

(a).  Indicate any right and left shoulder disabilities currently shown, to include arthritis.    

(b).  For each right and left shoulder disability currently shown, determine whether it had its onset during service or is otherwise related to service.  

THE EXAMINER IS ADVISED that she must provide an explanation for any conclusions reached.

2.  Then, readjudicate the Veteran's right and left shoulder claims remaining on appeal.  If the benefits sought on appeal are not granted, issue a supplemental statement of the case and provide the Veteran and his attorney an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


